                  Case 1:21-cv-05215 Document 1 Filed 06/11/21 Page 1 of 8



K:\6393_PFIZER(DSV)\LEGAL+DISCOVERY\6393COMPLAINT.DOCX



KENNEDY LILLIS SCHMIDT & ENGLISH
Charles E. Schmidt
75 Maiden Lane – Suite 402
New York, N.Y. 10038-4816
Telephone: 212-430-0800
Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                             )
PFIZER INC.,                                                 )
PFIZER IRELAND PHARMACEUTICALS and                           )
UPJOHN MANUFACTURING IRELAND                                 )
UNLIMITED CO.,                                               )
                                                             )
                                        Plaintiffs,          )     1:21-CV-5215 (           )
                                                             )
                              - v. -                         )         COMPLAINT
                                                             )
DSV PANALPINA A/S and                                        )
PANTAINER (H.K.) LIMITED,                                    )
                                                             )
                                        Defendants.          )
                                                             )

          Plaintiffs by their attorneys, Kennedy Lillis Schmidt & English, allege upon information

and belief, as follows:


          FIRST: All and singular the following premises are true and constitute an admiralty or

maritime claim within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure and within

the admiralty and maritime jurisdiction of the United States and of this Honorable Court.


          SECOND: At and during all the times hereinafter mentioned plaintiffs had and now have

the legal status and principal office and place of business stated in Schedule A, hereto annexed and

by this reference made a part hereof.




                                                         1
              Case 1:21-cv-05215 Document 1 Filed 06/11/21 Page 2 of 8




       THIRD: At and during all the time hereinafter mentioned defendants had and now have

the legal status and offices and places of business stated in Schedule A, and were and now are

engaged in business as common carriers of merchandise by water for hire.


       FOURTH: On or about the date and at the port of shipment stated in Schedules A, there

were shipped by the shippers therein named and delivered to defendants and the vessels, as com-

mon carriers, the shipments described in Schedule A then being in good order and condition, and

defendants and the said vessel then and there accepted said shipments so shipped and delivered to

them, and in consideration of certain agreed freight charges thereupon paid or agreed to be paid,

agreed to transport and carry the said shipments to the ports of destination stated in Schedule A,

and there deliver the same in like good order and condition as when shipped, delivered to and

received by them, to the consignees in Schedule A.


       FIFTH: Thereafter, the said vessels arrived at the port of destination, where the defendants

failed to make delivery of the shipments described in Schedule A, all in violation of defendants’

obligations and duties as common carriers of merchandise by water for hire.


       SEVENTH: Plaintiffs are the consignee or owner of the shipments described in Schedule

A and bring this action on their own behalf and as agents or trustees on behalf of and for the interest

of all parties who may be or become interested in the said shipments, as their respective interests

may ultimately appear, and plaintiffs are entitled to maintain this action.


       EIGHTH: By reason of the premises, plaintiffs have sustained damages, as nearly as the

same can now be estimated, no part of which has been paid although duly demanded, in the sum

of $126,676.78.




                                                  2
               Case 1:21-cv-05215 Document 1 Filed 06/11/21 Page 3 of 8




         WHEREFORE, plaintiffs pray:


         1. That process in due form of law issue against defendants citing them to appear and

answer all and singular the matters aforesaid;


         2. That if defendants cannot be found within this District, then all their property within

this District as shall be described in Schedule A, be attached in the sum of $126,676.78, with

interest thereon and costs, the sum sued for in this complaint;


         3. That judgment be entered in favor of plaintiffs against defendants for the amount of

plaintiffs’ damages, together with interest and costs and the disbursements of this action;


         4. That this Court grant to plaintiffs such other and further relief as may be just and proper.


Dated:    New York, New York                     KENNEDY LILLIS SCHMIDT & ENGLISH
          June 11, 2021                          Attorneys for Plaintiffs


                                            By: /s/ Charles E. Schmidt
                                                Charles E. Schmidt
                                                75 Maiden Lane – Suite 402
                                                New York, New York 10038-4816
                                                Telephone: 212-430-0800




                                                   3
                  Case 1:21-cv-05215 Document 1 Filed 06/11/21 Page 4 of 8



K:\6393_PFIZER(DSV)\LEGAL+DISCOVERY\6393SCHEDULEA(REV1).DOCX



KENNEDY LILLIS SCHMIDT & ENGLISH
Charles E. Schmidt
75 Maiden Lane – Suite 402
New York, N.Y. 10038-4816
Telephone: 212-430-0800
Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                   )
PFIZER INC.,                                                       )
PFIZER IRELAND PHARMACEUTICALS and                                 )
UPJOHN MANUFACTURING IRELAND                                       )
UNLIMITED CO.,                                                     )
                                                                   )
                                                                       1:21-CV-5215 (     )
                                        Plaintiffs,                )
                                                                   )
                                                                         SCHEDULE A
                              - v. -                               )
                                                                        TO COMPLAINT
                                                                   )
DSV PANALPINA A/S and                                              )
PANTAINER (H.K.) LIMITED,                                          )
                                                                   )
                                        Defendants.                )
                                                                   )

PLAINTIFFS’ LEGAL STATUS

          Plaintiff, PFIZER INC., is a corporation organized under, and existing by virtue of, the

laws of the State of Delaware, with a principal place of business at 235 East 42nd Street New York,

New York.

          Plaintiff, PFIZER IRELAND PHARMACEUTICALS, is a private unlimited company,

registered in Ireland under company number 490938, having registered offices at Operations

Support Group, Ringaskiddy, Co. Cork, Cork, Republic of Ireland, and was and now is a subsidiary

of PFIZER INC.

          Plaintiff, UPJOHN MANUFACTURING IRELAND UNLIMITED CO., is a private

unlimited company, registered in Ireland under company number 635028, having registered offices



                                                               1
             Case 1:21-cv-05215 Document 1 Filed 06/11/21 Page 5 of 8




at Little Island, T45 F627, Co. Cork, Cork, Republic of Ireland, and was at all material times a

subsidiary of PFIZER INC.


DEFENDANTS’ LEGAL STATUS

       Defendant, DSV PANALPINA A/S, is a corporation or other business entity organized and

existing under, and by virtue of, the laws of the Kingdom of Denmark, with a registered office at

Hovedgaden 630, 2640 Hedehusene, Denmark, and a branch office at 70 East Sunrise Highway,

Suite 615, Valley Stream, New York. DSV PANALPINA A/S is, on information and belief, the

successor by merger to the obligations of non-party defendant PANALPINA, INC. PANALPINA,

INC. was, at material times, a corporation organized under, and existing by virtue of, the laws of

the State of New York, with a principal place of business at 703 Waterford Way, Suite 890, Miami,

Florida, 33126. DSV PANALPINA A/S, and, previously PANALPINA, INC., conduct business

as a global transport and logistics services provider.

       Defendant, PANTAINER (H.K.) LIMITED, is a private company limited by shares

organized and existing under, and by virtue of, the laws of the Hong Kong Special Administrative

Region, with a principal office and place of business at 13011-13W, 13/F ATL Logistics Centre

B, Berth 3, Kwai Chung Container Terminal, N.T., Hong Kong (S.A.R) and an office for the

transaction of business at c/o DSV, 70 East Sunrise Highway, Suite 615, Valley Stream, New

York. PANTAINER (H.K.) LIMITED conducts business, inter alia, as a non-vessel owning

common carrier by sea.




            (THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK)




                                                  2
                Case 1:21-cv-05215 Document 1 Filed 06/11/21 Page 6 of 8




                                PARTICULARS OF CLAIMS

                                         Shipment no. 1

DSV Claim File               202087407

Carrier                      Pantainer (H.K.) Limited d/b/a Pantainer Express Line

Pantainer Bill of Lading     MAA067466

Bill of Lading date          November 11, 2019

Master Bill of Lading        MEDUUM959026

Master Carrier               Mediterranean Shipping Company

Container                    FCIU4650724

Original Seal no.            FJ07269131

Shipper                      Solara Active Pharma Sciences Limited

Consignee                    Upjohn Manufacturing Ireland Unlimited Co.

Buyer                        Upjohn Manufacturing Ireland Unlimited Co.

Invoice No.                  1107300427

Port of Loading              Chennai

Port of Discharge            Dublin

Vessel                       Spirit of Mumbai

Product                      Venlafaxine

Packing                      125 fibre drums on 16 pallets plus one datalogger

Terms                        FCA Supplier

Price                        $121 per kg.

Price per drum               USD 2,694.39

Cause of loss                Drums pilfered and tampered with during carrier custody, causing
                             loss of product and loss of product integrity of 13 drums.

Loss                         USD 35,027.07




                                                3
                Case 1:21-cv-05215 Document 1 Filed 06/11/21 Page 7 of 8




                                         Shipment no. 2

DSV Claim                    202088888

Carrier                      Pantainer (H.K.) Limited d/b/a Pantainer Express Line

Pantainer Bill of Lading     MAA326435

Bill of Lading date          June 24, 2020

Master Bill of Lading        203358360

Master Carrier               Maersk A/S

Container                    TEMU1160917

Original Seal no.            MLIN2588746

Shipper                      Solara Active Pharma Sciences Limited

Consignee                    Pfizer Ireland Pharmaceuticals

Buyer                        Upjohn Manufacturing Ireland Unlimited Co.

Invoice No.                  1107300585

Port of Loading              Chennai

Port of Discharge            Dublin

Vessel                       Maersk Kinloss

Product                      Venlafaxine

Packing                      125 fibre drums on 16 pallets plus one datalogger

Terms                        EXW Supplier

Price                        $121 per kg.

Price per drum               USD 2,694.62

Gross weight/drum            29.94 kg.

Cause of loss                Drums pilfered and tampered with during carrier custody, causing
                             loss of product and loss of product integrity of 13 drums.

Loss                         USD 35,030.06




                                               4
              Case 1:21-cv-05215 Document 1 Filed 06/11/21 Page 8 of 8




                                       Shipment no. 3

DSV Claim                  202089180

Carrier                    Pantainer (H.K.) Limited d/b/a Pantainer Express Line

Pantainer Bill of Lading   MAA326749

Bill of Lading date        July 13, 2020

Master BL                  Unknown

Master Carrier             Maersk A/S

Container                  TEMU1511628

Original Seal no.          MLIN2670621

Shipper                    Solara Active Pharma Sciences Limited

Consignee                  Pfizer Ireland Pharmaceuticals

Buyer                      Upjohn Manufacturing Ireland Unlimited Co.

Invoice No.                1107300603

P/Loading                  Chennai

P/Discharge                Dublin

Vessel                     Maersk Sentosa

Product                    Venlafaxine

Packing                    125 fibre drums on 16 pallets plus one datalogger

Terms                      EXW Supplier

Price                      $121 per kg.

Price per drum             USD 2,696.65

Gross weight/drum          29.97 kg.

Claim                      Drums pilfered and tampered with during carrier custody, causing
                           loss of product and loss of product integrity of 21 drums

Loss                       USD 56,629.65




                                             5
